                     Case 1:20-cv-01666-MKV Document 9 Filed 02/26/20 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel


                                        UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District of New York


           IBE Trade Corp. and Alexander Rovt                  )
                              Plaintiff                        )
                                 V.                            )      Case No.     1:20-cv-1666
        Alexander Anatolyevich Dubinsky, et ano                )
                             Defendant                         )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs IBE Trade Corp. and Alexander Rovt


Date: _ _.,,0.,,,,2/......
                     26=/=20"""2""0__
                                                                                          Attorney's signature


                                                                                     Brian S. Cousin (BC-5386)
                                                                                      Printed name and bar number
                                                                                    McDermott Will & Emery LLP
                                                                                       340 Madison Avenue
                                                                                    New York, New York 10173

                                                                                                Address


                                                                                         bcousin@mwe.com
                                                                                            E-mail address


                                                                                           (212) 547-5400
                                                                                           Telephone number


                                                                                           (212) 547-5444
                                                                                             FAX number
